Citation Nr: 1609456	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for post-surgical residuals of pulmonary nodules.  

2.  Entitlement to service connection for a respiratory disability other than post-surgical residuals of pulmonary nodules, to include bronchitis, chronic obstructive pulmonary disease (COPD), bronchiectasis, and pulmonary embolism.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at an October 2015 hearing.  A transcript of that hearing has been associated with the record. 

Clarification of representation

In December 2013, the Veteran appointed a private attorney, Mr. Kenneth L. LaVan, as his representative in this matter.  VA certified the Veteran's appeal to the Board in August 2015, and sent a notice letter to both the Veteran and Mr. LaVan's law firm on September 3, 2015 indicating as much.  On September 15, 2015, Mr. LaVan sent the Veteran a letter indicating his intent to withdraw representation for all matters before VA.  The Veteran signed an acknowledgement letter on September 24, 2015 indicating that he was advised by Mr. LaVan of his intent to withdraw from representing the Veteran in all matters pending before VA.  The acknowledgment specifically included the following language: "I ask that he [Mr. LaVan], and the attorneys associated with him, withdraw from representing me before both the Department and the Board, as appropriate."  On October 15, 2015, Mr. LaVan notified VA that he and his attorneys were withdrawing from representation.  In that letter, Mr. LaVan stipulated that he did not receive notification that the Veteran's appeal was certified to the Board.  

A representative may not withdraw services as representative in an appeal after the agency of original jurisdiction has certified an appeal to the Board without a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  That stated, a claimant may revoke a power of attorney or discharge an attorney at any time. 38 C.F.R. § 14.631(f)(1) (2015).  While it appears that the Veteran's attorney notified the Veteran of his intent to withdraw after certification of the Veteran's appeal, because the Veteran signed a statement in September 2015 specifically asking that Mr. LaVan and his attorneys withdraw from representation, the Board finds that no motion to withdraw was necessary in this case.  By signing this statement,  the Veteran demonstrated his intent to revoke power of attorney, and proceed with his appeal pro se.  Indeed, the Veteran appeared at his October 2015 hearing without representation.  

Clarification of issues on appeal

When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.

In April 2009, the Veteran filed a service-connection claim for pulmonary nodules. The RO denied this claim in a January 2010 rating decision.  The Veteran subsequently filed a new claim in November 2010 for "lung problems, bronchitis, and breathing problems."  To the extent the Veteran's November 2010 claim includes an application to reopen his prior denial for pulmonary nodules (to include post-surgical residuals of the nodules), the Board has listed the issue as on appeal above.   

In addition, the Veteran has submitted medical evidence demonstrating the presence of additional lung disability, to include chronic bronchitis, COPD, bronchiectasis, and a pulmonary embolism.  These disabilities were not discussed by the RO in its January 2010 rating decision.  The Board has accordingly listed the issue of entitlement to service connection for any respiratory disability other than post-surgical residuals of pulmonary nodules, to include bronchitis, COPD, bronchiectasis, and a pulmonary embolism as a second issue on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted in the Introduction above, the Veteran has recently submitted medical evidence indicating diagnoses of COPD, simple chronic bronchitis, bronchiectasis without complication, and other acute pulmonary embolism without acute cor pulmonale.  See a December 15, 2015 treatment report from Dr. S.S.  Significantly, the Veteran's service treatment records include documented treatment for coughing with chest pains at times in April 1970, as well as in March 1976.  In particular, a March 8, 1976 Chronological Record of Medical Care includes notation suggesting that the Veteran's symptoms were probably secondary to bronchitis.  On a March 18, 1977 radiographic report, a physician noted that the Veteran had a positive tuberculosis tine test, and complained of a cough.  X-rays showed possible old lower lobe granulomatous disease, but no active disability.  The Veteran asserts that he has experienced coughing since his period of service to the present day.  To date, no VA examiner has evaluated the nature and etiology of these disabilities.  Indeed, at a May 2012 QTC fee-based examination, only restrictive lung disease related to post-surgical residuals of pulmonary nodules was identified.  At the time, no other lung disability was discussed.  

On remand, the Veteran should be scheduled for a VA respiratory examination to discuss the nature and etiology of the Veteran's claimed disabilities, to include bronchitis, COPD, bronchiectasis, and pulmonary embolism.  As the results of this examination may impact the Board's decision as to whether the Veteran's prior service-connection claim for pulmonary nodules (to include post-surgical residuals) may be reopened, action on that issue is deferred.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to assess the etiology of his respiratory disability or disabilities.  The claims file should be made available to, and reviewed by the VA examiner.  Upon review of the file, and after examination of the Veteran please clarify each of the Veteran's respiratory disabilities.  For each disability identified, please indicate whether it as at least as likely as not (50 percent or greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service, to include the Veteran's presumed in-service exposure to herbicides while serving in Vietnam during the Vietnam Era.  In particular, the examiner should specifically discuss the Veteran's in-service treatment for coughing, chest pain, bronchitis, and possible old granulomatous disease, as well as his recent December 2015 diagnoses of bronchitis, COPD, bronchiectasis, and pulmonary embolism.  A clinical rationale for all opinions rendered should be provided. 

2.  When the development requested above has been completed, both issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are denied, in whole or in part, the Veteran should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




